Citation Nr: 0708739	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  99-11 297A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1. Entitlement to service connection for a bilateral eye 
disorder.  

2. Entitlement to service connection for a respiratory 
disorder to include pulmonary tuberculosis.  

3. Entitlement to service connection for nasal obstruction.  

4. Entitlement to service connection for sinusitis.  

5. Entitlement to service connection for a bilateral elbow 
disability to include arthritis.  

6. Entitlement to service connection for a left knee 
disability to include as secondary to service-connected left 
Achilles tendonitis.  

7. Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease of the lumbar spine.  

8. Entitlement to a compensable rating for medial menisceal 
syndrome of the right knee.  

9. Entitlement to an initial compensable rating for left 
Achilles tendonitis before May 26, 2004, and an initial 
rating higher than 10 percent since May 26, 2004. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and K.M. 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 1970 
and from September 1988 to February 1998.  He also served in 
the Army Reserve from June 1970 to August 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 1998 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In July 2003, the veteran appeared at a hearing before the 
undersigned.  A transcript of the hearing is in the record.  
At the hearing and on the record, the veteran withdrew from 
the appeal several claims, thereby limiting the appeal to the 
claims cited above. 

In April 2004, the Board remanded the case to provide VA 
examinations and to obtain medical opinions.  As the 
requested development has been completed on the claims 
decided, no further action by the RO is required to comply 
with the Board's remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

In a rating decision in June 2006, the RO granted service 
connection for tinnitus. And the RO increased the rating for 
service-connected left Achilles tendonitis to 10 percent, 
effective May 26, 2004.  As the grant of a higher rating 
during the appeal does not represent a total grant of the 
benefit sought, that is, the maximum schedular rating, the 
claim for increase for tendonitis is still before the Board.  

At the hearing in July 2003, veteran raised the claim of 
increase for hearing loss, which is again referred to the RO 
for appropriate action.  

The claims of service connection for nasal obstruction and 
for sinusitis and the claim for increase for the right knee 
are REMANDED to the RO via the Appeals Management Center in 
Washington, DC. 


FINDINGS OF FACT

1. The currently diagnosed eye disorders, presbyopia and 
astigmatism, are refractive errors and not disabilities for 
the purpose of VA disability compensation. 

2. A respiratory disorder to include pulmonary tuberculosis 
is not currently shown. 

3. A bilateral elbow disability to include arthritis is not 
currently shown. 

4. A left knee disability, meniscal degeneration, did not 
have onset during service and it is unrelated to any injury 
or disease therein, and the disability is not etiologically 
related to or permanently increased in severity by the 
service-connected left Achilles tendonitis. 

5. Before April 11, 2002, degenerative disc disease of the 
lumbar spine is manifested by mild intervertebral disc 
disease; from April 11, 2002, degenerative disc disease of 
the lumbar spine is manifested by moderate disc disease; from 
May 26, 2004, degenerative disc disease of the lumbar spine 
is manifested by orthopedic and neurological abnormality, 
which combined yields a rating of 30 percent. 

6. Left Achilles tendonitis was manifested by chronic 
tendonitis by MRI and pain, equating to moderate limitation 
of motion of the ankle from August 2, 2000, and no more than 
moderate limitation of motion from August 2, 2000. 


CONCLUSIONS OF LAW

1. The bilateral eye disorder, refractive errors, are not 
disabilities for which service connection may not be granted.  
38 C.F.R.§ 3.303(c) (2006).

2. A respiratory disorder to included pulmonary tuberculosis 
was not incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1110, 1131, (West 2002); 38 C.F.R. § 3.303 (2006).  

3. A bilateral elbow disability to include arthritis was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

4. A left knee disability, meniscal degeneration, was not 
incurred in or aggravated by service and a left knee 
disability is not proximately due to or the result of 
service-connected left Achilles tendonitis.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2006).  

5. The criteria for an initial rating higher than 10 percent 
for degenerative disc disease of the lumbar spine before 
April 11, 2002, have not been met; the criteria for an 
initial rating of 20 percent for degenerative disc disease of 
the lumbar spine before May 26, 2004, have been met; and the 
criteria for an initial rating of 30 percent for degenerative 
disc disease of the lumbar spine from May 26, 2004, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, Diagnostic Code 5293 (effective prior to 
September 23, 2002); Diagnostic Code 5293 (effective 
September 23, 2002); Diagnostic Code 5243, effective 
September 26, 2003, and currently (2006). 

6. The criteria for an initial compensable rating for left 
Achilles tendonitis before August 2, 2000, have not been met; 
the criteria for an initial rating of 10 percent since August 
2, 2000, have been met; and the criteria for an initial 
rating higher than 10 percent from August 2, 2000, have not 
been met. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, Diagnostic Codes 5024 -5271 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Where, as here, VCAA notice was not 
mandated at the time of the initial rating decision by the RO 
in August 1998, the RO did not err in not providing such 
notice. The veteran does have the right to VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran post-adjudication VCAA notice by 
letters, dated in August 2001, April 2004, and July 2006.  
The veteran was notified of the evidence needed to 
substantiate: the claims of service connection, namely, 
evidence of an injury or disease in service or event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service; the claim of secondary service 
connection, namely, evidence of current disability and a 
relationship between the current disability and the 
service-connected disability; and the claims for increase, 
namely, evidence that the disabilities had gotten worse.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtaining private medical records on his behalf. He was asked 
to submit any evidence that would include that in his 
possession. The notices included the general provisions for 
rating a disability and for the effective date of the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim).  

As the VCAA notice came after the initial adjudication by the 
RO in August 1998, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect has been cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims.  That is, he had the opportunity to submit 
additional argument and evidence and to address the claims at 
a hearing, all of which he did.  Also, all the claims have 
been readjudicated following substantial content-complying 
notice, as evidenced in the supplemental statements of the 
case, dated in June 2006.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (holding that a timing error can be 
cured when VA employs proper subsequent process).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
medical records, VA records, and private medical records.  
Also VA examinations and medical opinions have been obtained.   

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disability, commonly referred to as 
secondary service connection, including the concept of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 
was revised to included the concept of aggravation as 
announced in Allen v. Brown, 7 Vet. App. 439 (1995) (71 Fed. 
Reg. 52744, 52747 (Sept. 7, 2006).  

Bilateral Eye Disorder 

The service medical records for both periods of service, 
including the report of retirement examination, disclose that 
on retirement examination the veteran complained of 
diminishing eye sight since July 1992.  The pertinent 
findings were 20/20 right eye and 20/30 left eye for distant 
vision and corrected 20/20 for each eye for near vision.  In 
December 1997, the veteran complained of decreased distant 
and near vision, and the assessment was presbyopia. 

After service, records of a Naval Hospital disclose that in 
May 2002 and August 2002 the assessments were presbyopia.  In 
October 2002, the veteran complained of blurred vision, and 
the assessments were astigmatism and hypo or hypertropia. 

In July 2003, the veteran testified that his eyes problems 
were due to exposure to excessive sunlight during the day and 
having to read by weak light at night during service in 
Somalia.    

On VA eye examination in June 2004, the veteran complained of 
blurred vision.  After testing visual acuity and a review of 
the record, the examiner reported that there was no ocular 
pathology other than refractive errors of astigmatism and 
presbyopia.  

Analysis

Although the veteran's visual acuity decreased during service 
it was associated with presbyopia or refractive error.  After 
service, the veteran's eye problems were again associated 
with either presbyopia or astigmatism, both refractive 
errors.  And on VA eye examination in June 2004, the examiner 
reported that there was no ocular pathology other than 
refractive errors of astigmatism and presbyopia. 

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation for the purpose of VA 
disability compensation.  38 C.F.R. § 3.303(c).

As refractive error of the eye is not a disease or injury 
within the meaning of applicable legislation for the purpose 
of VA disability compensation, and in the absence of proof of 
ocular pathology other than refractive errors, there is no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

To the extent that the veteran relates his eye problems to 
service, where as here, the determinative issue involves a 
question of a medical diagnosis or of medical causation, 
competent medical evidence is required to substantiate the 
claim.  The veteran as a lay person is not competent to offer 
an opinion on a medical diagnosis or on medical causation, 
and consequently his testimony to the extent that he relates 
his eye problems to service does not constitute favorable 
medical evidence to support the claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence of current eye pathology other than refractive 
errors, the preponderance of the evidence is against the 
claim, and the reasonable-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).



Respiratory Condition, Including Pulmonary Tuberculosis

The service medical records for both periods of service, 
including the report of retirement examination, disclose that 
in March 1995 the veteran's tuberculin skin test was 
positive.  In April 1995, a chest X-ray was normal and no 
disease was found, but the veteran was started on INH therapy 
for six months.  In August 1997, the veteran complained of 
spitting up blood.  A chest X-ray was normal.  By October 
1997, no cause was found.  On retirement examination, the 
veteran stated that he had TB.  It was noted the veteran was 
tuberculin skin test converter. A chest X-ray was normal.  
Tuberculosis was not listed as a diagnosis. 

After service, private medical records, dated in June 1999, 
included a history of a positive tuberculin skin test and INH 
therapy without active tuberculosis during service. 

Records of a Naval Hospital disclose that a CT scan in 
October 2001 revealed pleural thickening.  In January 2002 
and June 2002, a pulmonary function test was normal. 

In July 2003, the veteran testified that he was treated for 
pulmonary tuberculosis during service and has had continued 
respiratory problems since then.  

On VA respiratory examination in May 2004, the veteran stated 
that during service he had been placed on INH therapy 
following a positive tuberculin skin test.  The examiner 
reported a chest X-ray and a pulmonary function test were 
normal and laboratory tests in June 2004 were negative for 
acid fast bacilli.  The diagnosis was a PPD or tuberculin 
skin test converter, status post INH therapy.  The examiner 
expressed the opinion that there was no evidence of active 
tuberculosis during or since service. 



Analysis

The record shows that the veteran had a positive tuberculin 
skin test in 1995 during service and he was placed on INH 
therapy for six months.  During service and after service, 
neither a respiratory disorder nor active tuberculosis has 
been found by chest X-ray, pulmonary function test, or by 
laboratory testing.  In the absence of proof of a current 
respiratory disorder to include pulmonary tuberculosis, there 
is no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

To the extent that the veteran holds that he was treated for 
pulmonary tuberculosis during service, the service medical 
records simply do not support such a finding.  The record 
clearly shows that the veteran had a positive tuberculin skin 
test, but pulmonary tuberculosis was not documented then and 
pulmonary tuberculosis is not currently documented. 

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence of a current respiratory disorder to include 
pulmonary tuberculosis, the preponderance of the evidence is 
against the claim, and the reasonable-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b). 

Bilateral Elbow Disability, Claimed As Arthritis

The service medical records for both periods of service, 
including the report of retirement examination, disclose that 
in an undated entry, the veteran gave a history of elbow 
joint pain when doing push-ups.  On retirement examination 
the veteran complained of painful joints.  The upper 
extremities were evaluated as normal.  

In July 2003, the veteran testified that he has arthritis in 
his elbows due to the nature of his jobs in service. 



On VA examination in May 2004, the veteran complained of 
bilateral elbow pain. X-rays of the elbows were normal.  
After a review of the record, the examiner reported that no 
right or left elbow condition was found during service on the 
basis of the service medical records.  And there was no 
diagnosis of a bilateral elbow disability to include 
arthritis. 

Analysis 

Although during service the veteran complained of elbow pain 
doing push-ups, in the absence of evidence of either 
continuity of symptomatology or evidence of a current elbow 
disability, service connection cannot be granted.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997) (a condition or injury 
occurred in service alone is not enough, there must be a 
current disability resulting from that condition or injury); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of a present disability, there can be no 
valid claim).  Moreover, pain alone without evidence of 
current disability and an insufficient factual showing that 
the pain derives from an in-service injury, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 
2001).

To the extent that the veteran testified that he has 
arthritis, where as here, the determinative issue involves a 
question of a medical diagnosis or of medical causation, 
competent medical evidence is required to substantiate the 
claim.  The veteran as a lay person is not competent to offer 
an opinion on a medical diagnosis or on medical causation, 
and consequently his testimony to the extent that he states 
that he has arthritis does not constitute favorable medical 
evidence to support the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence of a current bilateral elbow disability to include 
arthritis, the preponderance of the evidence is against the 
claim, and the reasonable-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b). 

Left Knee Disability, Including As Secondary to Service-
Connected Left Achilles Tendonitis

The service medical records for both periods of service, 
including the report of retirement examination, disclose that 
in March 1993 the veteran woke up with a swollen left knee.  
There was no history of trauma or previous left knee 
problems.  The assessment was left knee bursitis.  In June 
1993, the veteran complained of a swollen left knee, having 
injured the knee in Somalia, and the knee examination was 
normal.  In August 1995, the veteran complained of bilateral 
knee pain, and the assessment was patellofemoral pain 
syndrome.  On retirement examination, the veteran gave a 
history of painful joints.  The evaluation of the lower 
extremities was normal. 

In July 2003, the veteran testified that his impaired gait 
due to his service-connected left Achilles tendonitis caused 
his current left knee disability.  

On VA examination in May 2004, the veteran complained of left 
knee pain.  An MRI revealed mucinous degeneration of the 
posterior horn of the medial and anterior horn of the lateral 
meniscus without evidence of frank tears, minimal 
suprapatellar joint effusion, and a popliteal cyst.  The 
diagnosis was meniscal degeneration.  After a review of the 
record, the examiner expressed the opinion that no left knee 
condition was found during military service, and it was not 
as likely as not the present knee pain was due to service or 
that the present knee pain was caused or aggravated by the 
service-connected left Achilles tendonitis.  

Analysis 

During service, a swollen left knee associated with bursitis 
was document in 1993 and left knee pain associated with 
patellofemoral pain syndrome was documented in 1995.  After 
service, left meniscal degeneration by MRI was diagnosed on 
VA examination in May 2004, but the examiner expressed the 
opinion that no left knee condition was found during military 
service, and it was not as likely as not the present knee 
pain was due to service or that the present knee pain was 
caused or aggravated by the service-connected left Achilles 
tendonitis.  The medical evidence of a lack of a nexus 
between current knee pain and an injury or disease of service 
origin opposes, rather than, supports the claim of service 
connection on a direct basis, as well as, the claim of 
secondary service connection.  

To the extent that the veteran relates his current knee pain 
to the service-connected left Achilles tendonitis, where as 
here, the determinative issue involves a question of a 
medical diagnosis or of medical causation, competent medical 
evidence is required to substantiate the claim.  The veteran 
as a lay person is not competent to offer an opinion on a 
medical diagnosis or on medical causation, and consequently 
his testimony to the extent that he related his current knee 
pain to the service-connected left Achilles tendonitis does 
not constitute favorable medical evidence to support the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence of relating the current left knee pain to an injury 
or disease of service origin or to the service-connected left 
Achilles tendonitis, the preponderance of the evidence is 
against the claim, and the reasonable-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b). 

Claims for Increase 

General Rating Considerations

Disability ratings are determined by comparing the veteran's 
symptomatology with the criteria set forth in Diagnostic 
Codes (DCs) in VA's Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

As veteran is appealing the initial ratings for the lumbar 
spine and left Achilles tendonitis following the awards of 
service connection, consideration is given to the possibility 
of staged ratings, that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered. 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Lumbar Spine

Rating Criteria 

The degenerative disc disease of the lumbar spine was 
initially rated 10 percent disabling under Diagnostic Code 
5293 and is currently rated 10 percent under DC 5243. 

During the pendency of the appeal, the rating criteria under 
DC 5293 (old) was amended twice, effect September 23, 2002, 
(interim), and effective September 26, 2003, (current).  

The Board is required to consider the claim in light of the 
old, interim, and current criteria to determine whether an 
increase is warranted.  Further, VA's Office of General 
Counsel has determined that the amended rating criteria, if 
favorable to the claim, can be applied only for periods from 
and after the effective date of the 
regulatory change.  The veteran does get the benefit of 
having the old, interim, and current criteria considered for 
the period after the change was made. VAOPGCPREC 3-00.

Under the old DC 5293, that is, the version in effect prior 
to September 23, 2002, the criteria for the next higher 
rating, 20 percent, were moderate recurring attacks of disc 
disease: persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and absent ankle jerk or other neurological findings 
appropriate to the cite of the diseased disc.  The criteria 
for the next higher rating, 40 percent, were severe recurring 
attacks of disc disease: persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm and absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).

Under the interim Diagnostic Code 5293, effective September 
23, 2002, the criteria for the next higher rating, 40 
percent, were incapacitating episodes having a total duration 
of at least 4 weeks but less than six weeks during the past 
12 months.  An "incapacitating episode" was defined as a 
period of acute signs and symptoms due to disc syndrome, 
requiring bed rest prescribed by a physician and treatment by 
a physician.

Under the interim DC 5293, disc disease could also be rated 
on the basis of chronic orthopedic and neurologic 
manifestations, using the criteria for the most appropriate 
orthopedic or neurologic diagnostic codes.  For orthopedic 
manifestations, the appropriate diagnostic code for 
limitation of motion of the lumbar spine was DC 5290.  Under 
DC 5290, the criteria for a 10 percent rating was slight 
limitation of motion; the criteria for a 20 percent rating 
was moderate limitation of motion; and the criteria for a 30 
percent rating was severe limitation of motions.  For 
neurological manifestations, the appropriate diagnostic code 
for incomplete paralysis of the sciatic nerve was DC 8520.  
Under DC 8520, the criteria for a 10 percent was mild 
incomplete paralysis.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a).

Effective from September 26, 2003, DC 5293 was renumbered as 
DC 5243, and a General Rating Formula for Diseases and 
Injuries of the Spine replaced separate rating criteria under 
various diagnostic codes.  Under the current DC 5243 and the 
General Rating Formula, the criterion for the next higher 
rating, 40 percent, is forward flexion of the thoracolumbar 
spine of 30 degrees or less. 

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right 
lateroflexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees. 

There was no change in the current criteria for the next 
higher rating, 40 percent, based on incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Or for neurological 
manifestations under DC 8520, where the criteria for a 10 
percent is mild incomplete paralysis of the sciatic nerve.

Factual Background 

On VA examination in August 2000, the veteran complained of 
burning, sharp low back pain, which occasionally radiated 
down the right lower extremity.  He described flare-ups 
several times a week which lasted 1 to 3 days.  It was noted 
that the veteran had quit working on an assembly line due to 
low back pain.  On examination, flexion was to 70 degrees and 
extension was to 10 degrees.  There was tenderness to 
palpation and mild spasm of the right paravertebral muscles.  
There was no lower extremity atrophy and muscle strength was 
5/5 in the lower extremities.  Deep tendon reflexes (DTRs) 
were +2 at the knees and +1 at the ankles.  The straight leg 
raising was negative.  X-rays revealed lumbar degenerative 
disc disease at L4-L5 and L5-S1.  

VA records, dated from 2001 and 2002, show that range of 
motion was intact, muscle tone was adequate, and there were 
no gross motor or sensory deficits.  

Records of Naval hospital disclose that from April to June 
2002 the veteran was seen for lumbar pain with radiculopathy 
to the lower extremities.  An MRI on April 11, 2002, revealed 
a herniated lumbar disc at L4-5 and bulging annulus at L5-S1.  
In May 2003 it was reported that he was being seen for lumbar 
radicular pain with pain of the L5 and S1 nerve roots.  He 
had had lumbar steroid injections and trigger point 
injections of the affected areas with significant pain relief 
and he took nonsteroidal anti-inflammatory medication daily.  

On VA spinal examination in May 2004, the veteran complained 
of constant burning low back pain, radiating to down the 
right leg, as well as weakness and numbness of the right 
lower extremity.  

On physical examination, the veteran's posture was erect.  
There was symmetry in appearance and rhythm of spinal motion.  
Flexion of the thoracolumbar spine was to 68 degrees, 
extension to 15 degrees, right and left lateral bending each 
to 30 degrees, and right and left rotation each to 25 degrees 
(for a total of 193 degrees).  He complained of pain on all 
flexion and extension.  He had increased pain with repetitive 
flexion and extension but he was not additionally limited by 
fatigue, weakness or lack of endurance.  He had tenderness to 
palpation of spasm at L5-S1 paravertebral muscles but there 
was no guarding.  There was decreased pinprick and light 
touch in the bilateral S1 distribution on the plantar aspect 
of the feet and L1 through L5 were normal.  There was no 
muscular atrophy of the lower extremities and strength was 
5/5 in the L1 thought L5 myotomes, bilaterally.  Patellar and 
ankle DTRs were +1.  The straight leg raising and Lasegue's 
tests were negative.  He had bilateral S1 decreased sensation 
to pinprick.  There was no vertebral fracture and no non-
organic physical signs.  The pertinent diagnosis was 
bilateral S1 radiculopathy which was worse on the right than 
the left, and lumbar myositis.  

The examiner reported that there was no weakened motion, no 
excess fatigability or incoordination that the presence of 
pain was supported by adequate pathology, and that pain, 
particularly during flare-ups, could significantly limit 
functional ability as could repetitive use.  
Analysis
Old DC 5293

Under the old DC 5293, that is, the version in effect prior 
to September 23, 2002, the criteria for the next higher 
rating, 20 percent, were moderate recurring attacks of disc 
disease: persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and absent ankle jerk or other neurological findings 
appropriate to the cite of the diseased disc. 

The records show that prior to April 2002, specifically on VA 
examination in August 2000, the veteran complained of 
occasional pain radiating down the right lower extremity. 
Flexion was to 70 degrees and extension was to 10 degrees.  
There was tenderness to palpation and mild spasm of the right 
paravertebral muscles, but there was no lower extremity 
atrophy and muscle strength was 5/5 in the lower extremities.  
Deep tendon reflexes (DTRs) were +2 at the knees and +1 at 
the ankles.  The straight leg raising was negative.  X-rays 
revealed lumbar degenerative disc disease at L4-L5 and L5-S1.  
In the absence of persistent symptoms compatible with sciatic 
neuropathy, moderate recurring attacks of disc disease were 
not demonstrated.  

Under the old DC 5293, the records show that from April to 
June 2002 the veteran was seen for lumbar pain with 
radiculopathy to the lower extremities.  An MRI on April 11, 
2002, revealed a herniated lumbar disc at L4-5 and bulging 
annulus at L5-S1.  In May 2003 it was reported that the 
veteran was being seen for lumbar radicular pain with pain of 
the L5 and S1 nerve roots.  He had had lumbar steroid 
injections and trigger point injections of the affected areas 
with significant pain relief and he took nonsteroidal 
anti-inflammatory medication daily.  The evidence of a 
herniated disc by MRI with lumbar radicular pain with pain of 
the L5 and S1 nerve roots does demonstrate moderate disc 
disease, warranting 20 percent rating under the old DC 5293 
from April 11, 2002.  

The criteria for a 40 percent rating under the old DC 5293, 
that is, severe recurring attacks of disc disease: persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and absent 
ankle jerk or other neurological findings appropriate to the 
cite of the diseased disc with intermittent relief, were not 
demonstrated. 

Also since April 2002 under the old DC 5293, the veteran 
complained of constant burning low back pain, radiating to 
down the right leg, as well as weakness and numbness of the 
right lower extremity on VA examination in May 2004.  The 
pertinent findings were flexion 68 degrees, extension to 15 
degrees, right and left lateral bending each to 30 degrees, 
and right and left rotation each to 25 degrees.  There was 
decreased pinprick and light touch in the right bilateral S1 
distribution on the plantar aspect of the feet.  There was no 
muscular atrophy of the lower extremities and strength was 
5/5 in the L1 thought L5 myotomes, bilaterally.  The patellar 
and ankle reflexes were +1.  The straight leg raising and 
Lasegue's tests were negative.  

The criteria for a 40 percent rating under the old DC 5293, 
that is, severe recurring attacks of disc disease: persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and absent 
ankle jerk or other neurological findings appropriate to the 
cite of the diseased disc with intermittent relief, have not 
demonstrated since April 11, 2002, considering the findings 
on VA examination in 2004 and functional loss due to pain, 
weakened movement, fatigability, and pain on movement.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Interim DC 5293 

Under the interim Diagnostic Code 5293, effective September 
23, 2002, the criteria for the next higher rating, 40 
percent, are incapacitating episodes having a total duration 
of at least 4 weeks but less than six weeks during the past 
12 months.  In the absence of evidence of incapacitating 
episodes, that is, a period of acute signs and symptoms due 
to disc syndrome, requiring bed rest prescribed by a 
physician and treatment by a physician, the criteria for a 40 
percent rating under the interim DC 5293 on the basis of 
incapacitating episodes have not been met. 

Under the interim DC 5293, disc disease could also be rated 
on the basis of chronic orthopedic and neurologic 
manifestations, using the criteria for the most appropriate 
orthopedic or neurologic diagnostic codes.  For orthopedic 
manifestations, the appropriate diagnostic code for 
limitation of motion of the lumbar spine was DC 5290.  Under 
DC 5290, the criteria for a 10 percent rating was slight 
limitation of motion; the criteria for a 20 percent rating 
was moderate limitation of motion; and the criteria for a 30 
percent rating was severe limitation of motions.  For 
neurological manifestations, the appropriate diagnostic code 
for incomplete paralysis of the sciatic nerve was DC 8520.  
Under DC 8520, the criteria for a 10 percent was mild 
incomplete paralysis. 

As for orthopedic manifestations, the pertinent findings on 
VA examination on May 26, 2004, were flexion to 68 degrees, 
extension to 15 degrees, right and left lateral bending each 
to 30 degrees, and right and left rotation each to 25 
degrees, which equates to slight limitation of motion under 
DC 5290 or a 10 percent rating.  For neurological 
manifestations, the pertinent finding was decreased pinprick 
and light touch in the bilateral S1 distribution on the 
plantar aspect of the feet.  Under DC 8520, when the 
involvement is wholly sensory, the rating should be for mild, 
or at most, the moderate degree, for unilateral involvement.  
With bilateral involvement the bilateral factor applies.  38 
C.F.R. § 4.124(a).  With bilateral involvement as shown, 
which is wholly sensory, a separate 10 percent rating is 
assigned for each lower extremity.  

Applying the bilateral factor, the 10 percent rating for each 
lower extremity under DC 8520 combines to a rating of 21 
percent and that combined with the 10 percent rating for the 
orthopedic manifestation of limitation of motion under DC 
5290 yields a combined rating of 30 percent. 38 C.F.R. 
§ 4.25.

As the method of rating the disability under the orthopedic 
and neurological manifestations results in a higher 
evaluation then the rating the disability based on 
incapacitating episodes under the interim DC 5293, a 30 
percent is warranted from May 26, 2004. 

Current DC 5243

Under the current DC 5243 and the General Rating Formula, the 
criteria for the next higher rating, 40 percent, is forward 
flexion of the thoracolumbar spine of 30 degrees or less, 
which has not been demonstrated.  And the criteria for a 40 
percent rating on the basis of incapacitating episodes have 
not been met as already explained above.  And there is no 
change in the criteria for rating the neurological 
manifestations, which are wholly sensory, and no more than 
mild in degree. 

In summary, under Fenderson, and for the reasons articulated, 
the following initial staged ratings for degenerative disc 
disease of the lumbar spine are a 10 percent rating before 
April 11, 2002; a 20 percent rating before May 26, 2004; and 
a 30 percent rating from May 26, 2004. 



Left Achilles Tendonitis 

The left Achilles tendonitis was initially rated zero percent 
disabling before May 26, 2004, and 10 percent disabling from 
May 26, 2004, under Diagnostic Code 5271. 

Tendonitis is rated as limitation of motion of the joint 
involved.  Under DC 5271, moderate limitation of motion of 
the ankle warrants a 10 percent rating and marked limitation 
of motion warrants a 20 percent rating.  Normal range of 
motion of the ankle is dorsiflexion from 0 to 20 degrees and 
plantar flexion from 0 to 45 degrees. 

Factual Background 

On VA examination on August 2, 2000, the veteran complained 
of stiffness and pain in the posterior aspect of the left 
foot.  He also complained of decreased strength during 
ambulation and increased pain during stair climbing.  On 
examination left ankle dorsiflexion was 5 degrees and plantar 
flexion was 40 degrees.  An MRI revealed findings compatible 
with chronic tendonitis.  

On VA examination on May 26, 2004, the veteran complained of 
swelling of the distal portion of the left leg and pain 
during ambulation and when resting.  On physical examination 
left ankle dorsiflexion was to 10 degrees, plantar flexion 
was to 40 degrees.  Strength was 5/5 in the dorsiflexors and 
plantar flexors.  There was no fatigue, weakness or lack of 
endurance of the ankles.  There was tenderness to palpation 
of the left Achilles' tendon.  There was no ankylosis of the 
ankle.  

Analysis

Under 38 C.F.R. § 4.59, tendonitis, as a form of arthritis by 
analogy, it is the intention to recognize actually painful 
joints due to  a healed injury, as entitled to at least the 
minimum compensable rating  for the joint. The veteran has 
limited dorsiflexion of the ankle from 5 to 10 degrees, an 
MRI findings compatible with chronic tendonitis, and pain, 
which warrants a minimum initial rating of 10 percent 


rating under DC 5271 from August 2, 2000, but not earlier.  
The criteria for a 20 percent rating, marked limitation of 
the ankle has not been demonstrated at any time during the 
appeal period. 

In summary, under Fenderson, and for the reasons articulated, 
the following initial staged ratings for left Achilles 
tendonitis are a noncompensable rating before August 2, 2000, 
and a 10 percent rating, but not higher, from August 2, 2000. 


ORDER

Service connection for a bilateral eye disorder is denied. 

Service connection for a respiratory disorder to include 
pulmonary tuberculosis is denied.  

Service connection for a bilateral elbow disability to 
include arthritis is denied.  

Service connection for a left knee disability to include as 
secondary to service-connected left Achilles tendonitis is 
denied.  

An initial rating higher than 10 percent for degenerative 
disc disease of the lumbar spine before April 11, 2002, is 
denied.  An initial rating of 20 percent for degenerative 
disc disease of the lumbar spine before May 26, 2004, is 
granted and an initial rating of 30 percent from May 26, 
2004, is granted, subject to the law and regulations, 
governing the award of a monetary benefits. 

An initial compensable rating for left Achilles tendonitis 
before August 2, 2000, is denied.  An initial rating of 10 
percent for left Achilles tendonitis from August 2, 2000, is 
granted.  An initial rating higher than 10 percent for left 
Achilles tendonitis from August 2, 2000, is denied. 




REMAND

On the claims of service connection for nasal obstruction and 
sinusitis, on VA ear, nose, and throat examination in June 
2004, a 15 to 20 percent degree of nasal obstruction was 
found and X-rays revealed chronic inflammatory changes in the 
maxillary sinuses.  As the examiner did not provide a nexus 
opinion as requested in the Board's remand of April 2004, the 
record still does not contain sufficient medical evidence to 
decide the claim and further evidentiary development is 
required under the duty to assist.  

On the claim for increase for the right knee, as the 
disability is rated as a meniscal injury, the record does not 
contain sufficient medical evidence to decide the claim and 
further evidentiary development is required under the duty to 
assist. 

Accordingly, the claims are REMANDED for the following 
action:

1. Schedule the veteran for a VA 
examination by the appropriate 
specialist to determining if the 
veteran has nasal obstruction or 
chronic sinusitis.  The veteran's file 
must be reviewed by the examiner. 

a. If a nasal obstruction is 
present, the examiner is asked to 
express an opinion as to whether 
the nasal obstruction is the 
result of an injury or disease or 
a congenital or developmental 
defect. 

If a nasal obstruction is present 
and the result of an injury or 
disease, the examiner is asked to 
express an opinion as to whether 
the nasal obstruction is at least 
as likely as not the result of an 
injury or disease of service 
origin. 

In formulating the medical 
opinion, the examiner is asked to 
comment on the clinical 
significance of the veteran's 
statement in service in October 
1997 that he frequently 
experienced difficulty breathing 
through his right nostril and his 
statement on retirement 
examination that he had trouble 
breathing through his left 
nostril, and that a nasal 
obstruction was first documented 
in 2004, six years after service. 

b. If sinusitis is present, the 
examiner is asked to express an 
opinion as to whether sinusitis is 
at least as likely as not had 
onset during service.  

In formulating the medical 
opinion, the examiner is asked to 
comment on the clinical 
significance that in August 1997 
during service an X-ray revealed a 
small air fluid level in the right 
maxillary sinus, and in October 
1997, the assessment was right 
maxillary sinusitis, and after 
service in May 2004 an X-ray of 
the sinuses revealed mild chronic 
inflammatory changes. 

The examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  

If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state.  

2. Schedule the veteran for a VA 
examination to determine the degree of 
right knee impairment.  The examination 
must include an MRI of the right knee and 
the description of range of motion in 
degrees of flexion and extension, 
including any additional functional loss 
due to pain or painful movement.  The 
veteran's file should be made available 
for review by the examiner.

3. After the above is completed, 
adjudicate the claims.  If any benefit 
sought remains denied, provide the veteran 
a supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


